Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janice Faye Trump, on behalf of deceased former miner Jesse Willard Trump, seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of living miner benefits to Mr. Trump under the Black Lung Benefits Act, 30 U.S.C. §§ 901-945 (2012). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Trump v. E. Assoc. Coal Corp., No. 13-0537 BLA (B.R.B. May 29, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.